

Exhibit 10.07
[img.jpg]
 


 
Job offer – Brandon Jennewine
 
CannaSys, Inc.
 
Updated   January 30, 2015
 
Background:
 
CannaSys, Inc is a Colorado-based corporation who develops and acquires
technologies in the cannabis industry.
 
Position:
 
Position is for Chief Executive Officer.  Employee will report to the Board of
Directors.
 
Salary:
 
Initial salary will be set to a base salary of $65,000/year, with cash bonuses
up to $150,000/year.  As of December 29, 2014, base salary will be increased to
base salary of $85,000/year, with potential but not guaranteed cash bonuses up
to $150,000/year.  As of January 30, 2015, base salary will be increased to base
salary of $95,000/year, with potential but not guaranteed cash bonuses up to
$150,000/year.
 
Vacation:  3 weeks (120 hours) paid vacation
 
Job Description:
 
Responsible for implementing company's financial infrastructure and all
accounting and financial oversight and responsibility.  Duties also include but
not limited to the following:
 * Plan, develop, organize, implement, direct and evaluate the organization's
   fiscal function and performance.
 * Participate in the development of the corporation's plans and programs as a
   strategic partner.
 * Evaluate and advise on the impact of long range planning, introduction of new
   programs/strategies and regulatory action.
 * Develop credibility for the finance group by providing timely and accurate
   analysis of budgets, financial reports and financial trends in order to
   assist the Board and senior executives in performing their responsibilities.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 * Enhance and/or develop, implement and enforce policies and procedures of the
   organization by way of systems that will improve the overall operation and
   effectiveness of the corporation.
 * Establish credibility throughout the organization and with the Board as an
   effective developer of solutions to business challenges.
 * Set revenue and profitability goals, by quarter.
 * Direct the organization's financial goals, objectives, and budgets.
 * Ensure company’s products are being developed for market adoption.
 * Participate directly in sales calls and presentations of company’s technology
   products.
 * Provide technical financial advice and knowledge to others within the
   financial discipline.
 * Continual improvement of the budgeting process through education of
   department managers on financial issues impacting their budgets.
 * Provide strategic financial input and leadership on decision making issues
   affecting the organization; i.e., evaluation of potential alliances
   acquisitions and/or mergers and pension funds and investments.
 * Work and assist with sales team for both in-state and nationwide presence of
   product lines
 * Optimize the handling of bank and deposit relationships and initiate
   appropriate strategies to enhance cash position.
 * Develop a reliable cash flow projection process and reporting mechanism,
   which includes minimum cash threshold to meet operating needs.
 * Be an advisor from the financial perspective on any contracts into which the
   Corporation may enter.
 * Evaluation of the finance division structure and team plan for continual
   improvement of the efficiency and effectiveness of the group as well as
   providing individuals with professional and personal growth with emphasis on
   opportunities (where possible) of individuals.

Accepted and Agreed on January 30, 2015
 
/s/ Brandon Jennewine
 
/s/ Brandon Jennewine
Brandon Jennewine
 
CannaSys, Inc.

 

 
 

--------------------------------------------------------------------------------

 
